Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 8/3/2022. 
Claims 1-20 are pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a collection module configured to collect, a heuristic module configured to apply, a test control module configured to automatically direct, a test control module configured to automatically indicate and skip the next action in claim 15; the heuristic module to apply in claim 16, the heuristic module to rest in claim 17, the heuristic module to apply in claims 18 and 19, the report module to present in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (e.g. [0024]; [0026]; [0029]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected 35 U.S.C. 103 as being unpatentable over Statovici et al. (US 6167545, hereafter Statovici) in view of Bank et al. (US20130007662, hereafter Bank).
	Per claim 1, Statovici teaches: A method comprising: collecting, by an automatic test controller of an automated test system, a log of a plurality of actions executed by a plurality of devices of the automated test system; applying, by the automatic test controller, a heuristic to the log as the automated test system operates to determine whether to execute the next action by the device (Statovici, see at least, col1:5-9, self-adaptive modification of testing procedures to optimize test completion speed without reducing test coverage; col3:19-35, logging the failure of any skippable tests for future reference … a log of the results is reviewed to determine which of the "skippable" tests were passed by a sufficient number of the sample number of devices… the ATP flag for a given test may be set (i.e., the test may be disabled) whenever the corresponding LOG flag shows that the skippable test was passed by every sample device; col.4:57-67;  the result is logged (step 463). If the first test is skippable, the ATP flag is checked to see if the test is enabled (step 461). If the ATP flag is set (i.e., if the test is disabled), the test flow engine continues to the next test…. logs the test result (step 463), then continues to the next test). 
	Statovici does not explicitly teach obtaining, by the automatic test controller, priority data associated with the plurality of devices, wherein the priority data indicating an expected level of use of each of a plurality of applications for each of the plurality of devices; applying the priority data associated with a next action by a device of the plurality of devices.  Bank teaches obtaining, by the automatic test controller, priority data associated with the plurality of devices, wherein the priority data indicating an expected level of use of each of a plurality of applications for each of the plurality of devices; applying the priority data associated with a next action by a device of the plurality of devices (Bank, see at least [0030] The proposed prioritizing system can sort all mobile device applications in an order based on usage duration history such that the application with the shortest average usage duration is listed first, and the longest average usage duration is listed last. This helps the user make a reasonable decision on which application to use, based on the time available. Optionally, the average usage duration can be displayed when the user selects a specific application. The available time for using the phone can be determined by the information in the user's calendar. For instance, if User A has a meeting in 15 minutes and is on his/her mobile device, activities that fit that time period will be displayed first; [0005], prioritized arrangement of the applications).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bank’s application priority data based on usage with Statovici’s self-adaptive testing system to modify Statovici’s system to consider the test execution based on the usage-based priority data as taught by Bank, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to task execution associated with applications.  Combining Bank’s functionality with that of Statovici results in a system that allows testing based on a priority data. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to accomplish priority based efficient task execution (Bank, see at least [0030] The proposed prioritizing system can sort all mobile device applications in an order based on usage duration history such that the application with the shortest average usage duration is listed first, and the longest average usage duration is listed last. This helps the user make a reasonable decision on which application to use, based on the time available. Optionally, the average usage duration can be displayed when the user selects a specific application. The available time for using the phone can be determined by the information in the user's calendar. For instance, if User A has a meeting in 15 minutes and is on his/her mobile device, activities that fit that time period will be displayed first; [0005], prioritized arrangement of the applications).
	Statovici further discloses: when the heuristic applied on the test controller determines the next action is to be executed, automatically directing, by the automatic test controller, the device to execute the next action; and when the heuristic applied on the test controller determines the next action is not to be executed, automatically indicating, by the automatic test controller, the next action was intentionally skipped by recording such omission in the log and automatically skipping, by the automatic test controller, the next action (Statovici, see at least, col2:10-38,  determines which of the skippable tests are to be skipped, providing a modified test set for a predetermined number of additional devices; col.3:36-48; col.4:1-11, each Test Group includes two types of tests, those which must be executed on every device, and those which are skippable. Array 20 also includes a LOG flag… for each test. After execution of each test, the outcome (pass or fail) is recorded in the LOG flag; col.4:12-35, The status of the ATP flag determines whether test flow engine 10 includes the corresponding skippable test in the modified test sequence. Before executing a modified test sequence, test flow engine 10 determines whether or not to set the ATP flag for each skippable test by comparing the LOG flag to a predefined condition…. Test flow engine 10 then determines and disables the tests to be skipped, based on the results from the previous INIT or SAMPLE mode; col.5:25-37, if no such drift is detected, the tests are skipped during the modified test flow).
 	2. The method of claim 1, wherein the heuristic determines the next action is not to be executed based upon a number of times the next action is identified in the log as successfully executed during a predetermined period of time (Statovici, see at least, col.3:19-35, After loading the test flow into the testing apparatus, a full test flow is executed on a plurality of sample devices within a given lot,  a log of the results is reviewed to determine which of the "skippable" tests were passed by a sufficient number of the sample number of devices. (The "sufficient number" may be statistically determined according to the guaranteed AQL required for the device lot under test; col.3:36-48, a modified test flow is executed, excluding those skippable tests that were passed by a sufficient number of the sample devices; col.4:12-25, determines whether or not to set the ATP flag for each skippable test by comparing the LOG flag to a predefined condition. For example, the ATP flag for a given test may be set (i.e., the test may be disabled) whenever the corresponding LOG flag shows that the skippable test was passed by every sample device; col.4:44-56, A skip condition is found where a skippable test is passed by an acceptable number of devices in the sample group. The number of passing sample devices required for a skip condition is adjusted according to the desired AQL. Normally, a 100 percent pass rate is required for a skip condition to be found during the sample test flow. If a skip condition is found, test Test(1) is disabled by setting flag ATP(1) (step 442). The check for a skippable condition and the disabling function are then repeated for all tests through test Test(M)).
 	3. The method of claim 2, wherein the heuristic resets after another predetermined period of time (Statovici, see at least, col.4, 57-67; col.5: 1-6, (12) Returning to FIG. 2, in step 46 the test flow engine 10 (now in SKIP mode) executes the modified test flow on a first device. The modified test flow includes all non-skippable tests plus all enabled skippable tests. Step 46 comprises a repeated sequence of sub-step 46A, shown in FIG. 2B. Referring to FIG. 2B, step 46 begins by checking to see if the first test is skippable (step 460). If the first test is non-skippable, the test is performed (step 462) and the result is logged (step 463). If the first test is skippable, the ATP flag is checked to see if the test is enabled (step 461). If the ATP flag is set (i.e., if the test is disabled), the test flow engine continues to the next test. If the ATP flag is reset (i.e., if the test is enabled), the test flow engine runs the test on the device (step 462) and logs the test result (step 463), then continues to the next test; col.5:10-15, (14) At step 50, the system is reset to enable all tests, both skippable and non-skippable. This step enables the capture of performance data from a new set of sample devices. Each of the previously skipped tests is re-enabled by resetting the corresponding ATP flag. The LOG files are also re-initialized). 
 	4. The method of claim 1, wherein the heuristic determines the next action is to be executed by the device based upon a number of instances of the device in a marketplace (Statovici, see at least, col.3:19-35, After the full test flow is performed on a predetermined number of devices (the "sample number"), a log of the results is reviewed to determine which of the "skippable" tests were passed by a sufficient number of the sample number of devices; col. 4:44-56, A skip condition is found where a skippable test is passed by an acceptable number of devices in the sample group. The number of passing sample devices required for a skip condition is adjusted according to the desired AQL. Normally, a 100 percent pass rate is required for a skip condition to be found during the sample test flow. If a skip condition is found, test Test(1) is disabled by setting flag ATP(1) (step 442)).
 	6. The method of claim 1, wherein the plurality of actions includes at least one of a hardware test or an execution of at least one of a web page, application or service (Statovici, see at least, col.1:5-10, semiconductor device testing and specifically to self-adaptive modification of testing procedures to optimize test completion speed without reducing test coverage).
 	7. The method of claim 1, further comprising presenting a test report that delineates successfully completed actions, skipped actions, and unsuccessfully completed actions (Statovici, see at least, col.4:1-11,  Array 20 also includes a LOG flag …for each test. After execution of each test, the outcome (pass or fail) is recorded in the LOG flag. (14) At step 50, the system is reset to enable all tests, both skippable and non-skippable. This step enables the capture of performance data from a new set of sample devices. Each of the previously skipped tests is re-enabled by resetting the corresponding ATP flag. The LOG files are also re-initialized; col.2:10-38, A test summary, including the failed and skipped tests and the number of times each such event occurs, is logged in a test summary log).
Per claims 8-11, 13, and 14, they are the medium versions of claim 1-4, 6, and 7 respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-4, 6, and 7 above. 
Per claims 15-18 and 20, they are the controller versions of claim 1-4, and 7 respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-4, and 7 above. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Statovici in view of Bank and Surace et al. (US 20190042400, hereafter Surace).
Per claim 5:
Statovici does not explicitly teach wherein the heuristic determines the next action is to be executed by the device based upon a level of traffic to at least one of a website, application or service associated with the next action.  Surace teaches wherein the heuristic determines the next action is to be executed by the device based upon a level of traffic to at least one of a website, application or service associated with the next action (Surace, see at least [0049] In another embodiment, user logs may be leveraged/utilized to reduce the number of test scripts to be executed when testing the software application under test. For example, there may be millions of user logs, but by comparing use cases/user flows in such logs, duplicates may be eliminated and, in some cases, use cases and/or user flows may be combined, and/or infrequently executed use cases/user flows may be deleted so that fewer test scripts are generated and the test scripts that are generated are targeted to user flows/use cases that are most likely to be needed by actual users using the software application under test following the testing phase (i.e., when the software application under test is in actual use) ….This reduction in the number of test scripts increases the overall efficiency of the testing scenario and leads to faster testing times).    It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Surace’s application usage frequency with Statovici’s self-adaptive testing system and Bank’s prioritized task to modify Statovici’s system to consider the test execution based on the usage frequency as taught by Surace, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to testing.  Combining Surace’s functionality with that of Statovici  and Bank results in a system that allows display of a summary or snippet. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to generate fewer test scripts and increase the overall efficiency of the testing scenario and leads to faster testing times (Surace, see at least [0049] In another embodiment, user logs may be leveraged/utilized to reduce the number of test scripts to be executed when testing the software application under test. For example, there may be millions of user logs, but by comparing use cases/user flows in such logs, duplicates may be eliminated and, in some cases, use cases and/or user flows may be combined, and/or infrequently executed use cases/user flows may be deleted so that fewer test scripts are generated and the test scripts that are generated are targeted to user flows/use cases that are most likely to be needed by actual users using the software application under test following the testing phase (i.e., when the software application under test is in actual use) … This reduction in the number of test scripts increases the overall efficiency of the testing scenario and leads to faster testing times).

Per claims 12 and 19, they are the medium and controller versions of claim 5 respectively, and are rejected for the same reasons set forth in connection with the rejection of claim 5 above. 

Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20190324881 is related to an application loading priority according to an expected temporal pattern of use.  
 	US20180365073 is related to a launch priority of applications based on usage frequency.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193